Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 6/10/2021, Applicant, on 9/10/2021, amended Claims 1, 3, 4, 5, 6, 7, 8 and 12. Cancelled Claims 2 and 13.

Claims 1, 3-12 and 14-20 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 3, 4, 5, 6, 7, 8 and 12 are not sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. 

Applicant's amendments to claims 1, 3, 4, 5, 6, 7, 8 and 12 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. The 35 USC 101 rejections are hereby withdrawn. 

Applicant's amendments to claims 1, 3, 4, 5, 6, 7, 8 and 12 are not sufficient to overcome the prior art rejections set forth in the previous action. 





Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments.

However, Examiner suggest Applicant to schedule an interview with the Examiner to expedite the prosecution of the current application. 






Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-11 is/are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 recites “a survey program quality assurance tool”, “the survey programming quality assurance tool”, it is unclear if these elements are referring to the same entity. Further, “the survey programming quality assurance tool” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.


Claims 3-11 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 3-11 is rejected for the reasons set forth above regarding claim 1 as a result.







Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-11, 12, 14, 17, 18, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180122256A1 to Smith, (hereinafter referred to as “Smith”) in view of US Patent Publication to US20130298010A1 to Rogers et al. (hereinafter referred to as “Rogers”) 

As per Claim 1, Smith teaches: (Currently amended) A computer system for performing automated market research using an electronic survey, the computer system comprising: ([0036])
a communications subsystem for: ([0036])
receiving survey content data; and (in at least [0052] the electronic survey system 118 may identify a premade electronic survey, or additionally or alternatively, the electronic survey system 118 may identify one or more previously composed electronic survey questions (from within a database) that are associated with data corresponding to the received user input or selected survey topic.)
receiving survey response data from at least one respondent device; (in at least [0041] survey administrator 102 finishes composing an electronic survey, the electronic survey system 118 causes the server device(s) 116 to send the electronic survey to the respondent client device 110...The survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard).)
a memory for storing the survey content data and the survey response data; (in at least [0032] the electronic survey system can in essence store a single instance of an electronic survey (or electronic survey question) used within a vast number of electronic surveys, [0042] After the survey respondent 108 responds to an electronic survey question (within an electronic survey), the electronic survey response application 112 instructs the respondent client device 110 to send data representing the response to the server device(s) 116. The electronic survey system 118 directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports,  [0132] The term “survey response report” refers to a report showing data representing responses to an electronic survey, such as response rates to an electronic survey or data representing responses to one or more electronic survey questions of an electronic survey, [0174], [0176], fig. 9, The memory 904, of an exemplary computing device 900 configured to perform the processes described above, may be used for storing data)
a processor configured to execute a survey programming application, the survey programming application comprising: ([0170]-[0175])
a survey design application for creating a survey program from the survey content data, wherein the survey program when executed is configured to: (in at least [0064] the electronic survey system 118 by referencing FIGS. 3A-6. Generally, FIGS. 3A-6 show examples of the administrator client device 104 presenting graphical user interfaces provided by the electronic survey system 118 via a display screen of the administrator client device 104. )
provision the electronic survey to respondents via the at least one respondent device, wherein provisioning the electronic survey includes displaying the electronic survey on the at least one respondent device; and (in at least [0041] the electronic survey system 118 causes the server device(s) 116 to send the electronic survey to the respondent client device 110... the respondent device application 112 causes the respondent client device to present the electronic survey to the survey respondent 108.)
collect the survey response data from the respondents;  (in at least [0041] The survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard). In some embodiments, the respondent device application 112 comprises a web browser, an applet, a dedicated application (e.g., a dedicated electronic survey application), an instant message application, an SMS application, an email application, and/or other software application available to the respondent client device 110.)
a survey program quality assurance tool, the survey program quality assurance tool configured to interface with the survey design application and perform a survey program quality assurance function for the creation of the survey program. (in at least [0043] FIGS. 2A-2B and as indicated above, the communication system 100 includes, in some embodiments, on the administrator client device 104, the server device(s) 116, and the respondent client device 110 [0054] Upon identifying one or more suggested electronic survey questions, the electronic survey system 118 provides the suggested survey question(s) to the administrator client device 104, as shown in step 214 of FIG. 2A. Various embodiments of the electronic survey system 118 can provide one or more suggested survey questions in a variety of ways...the electronic survey system 118 instruct the server device(s) 116 to provide one or more suggested electronic survey questions by updating an electronic survey template to include the one or more suggested electronic survey questions (e.g., the content of the suggested electronic survey questions).[0057] the administrator client device 104 may register interactions with data objects representing suggested survey question(s) in ways other than accepting or modifying the content of the question, such as deleting, copying, or reformatting the suggested survey question(s)...Additional ways of interacting with suggested survey question(s) will be explained further below with reference to FIGS. 3A-4C.)
wherein the survey programming quality assurance tool includes a graphical clipboard tool, for transferring survey content data from a clipboard, the clipboard comprising a data buffer used by cut, copy and paste operations provided by an operating system, wherein the graphical clipboard tool is configured to: (in at least [0057] the administrator client device 104 may register interactions with data objects representing suggested survey question(s) in ways other than accepting or modifying the content of the question, such as deleting, copying, or reformatting the suggested survey question(s).  [0168] A “network” is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices)
analyze ... survey content data for typographical emphasis, the ... survey content data including survey content data transferred to the ... in a first file format; (in at least [0034] “electronic survey template” refers to an electronic space (e.g., a document or file) in which a user composes, formats, edits, and/or otherwise creates one or more electronic survey questions...the electronic survey template can be represented in a graphical user interface as a graphical space (e.g., a question block) in which a user creates an electronic survey question by selecting options, inputting data (e.g., text), and associating rules and/or other features with an electronic survey question [0088] the survey administrator 102 may enter text to identify additional to measure with an electronic survey. Similar to the analysis above, certain embodiments of the electronic survey system 118 apply NLP to the text entered in the additional metric option 336 to identify keyphrases or keywords with corresponding data tags for a suggested survey topic, a suggested electronic survey, and/or a suggested electronic survey question. [0110] apply NLP to electronic survey questions composed or imported into an electronic survey template to detect characteristics of the electronic survey questions.)
create, automatically, ... for the typographically emphasized text elements in the clipboard survey content data; and (in at least [0110] the electronic survey system 118 perform NLP—with reference to other electronic survey questions—to generate a suggested revision to the electronic survey question.)
transfer the ... survey content data including the ... into the survey design application.  (in at least [0111] the electronic survey system 118 applies NLP to detect, for example, negative words, such as “not,” “no,” “won't,” “can't,” or negative prefixes, such as “irr-,” “un-,” “non-,” or “in-.” Once the electronic survey system 118 detects a double negative (or other multiple negative), the electronic survey system 118 uses NLP to generate a suggested revision to the electronic survey question (e.g., to provide for presentation to a survey administrator as a selectable option) that rephrases the question with positive word choices.) 

Although implied, Smith does not expressly disclose the following features, which however are taught by Rogers:
... a graphical clipboard tool, for transferring ... content data from a clipboard, the clipboard comprising a data buffer used by cut, copy and paste operations provided by an operating system, wherein the graphical clipboard tool is configured to: (in at least [0054] FIG. 4 shows an example of the operation of the editing module 210 of FIG. 2. In this example, the top half of the figure shows source content 402 and corresponding markup language content 404 that is used to render the source content 402. The user has selected an identified portion 406 of the source content 402 to be stored in the clipboard store 208. The user can perform this selection operation by selecting a part of the source content 402 based on a graphical presentation of the content 402. Alternatively, or in addition, the user can select the identified portion by selecting a corresponding part of the content 402 in its underlying HTML form 404.)
analyze clipboard ... content data for typographical emphasis, the clipboard ... content data including survey content data transferred to the clipboard in a first file format; (in at least [0069] In block 604, the copying module 302 identifies and stores relevant HTML information associated with the user's selection of the identified portion.)
create, automatically, computer-readable markup language markup for the typographically emphasized text elements in the clipboard ... content data; and (in at least [0070] In block 606, the copying module 302 identifies and stores relevant style information associated with the user's selection of the identified portion. The style information may directly emanate from the identified portion, but part of the style information may have a more complex and indirect relation to the identified portion in the manner described above. [0704] In block 704, the pasting module 304 merges the extracted HTML information with the HTML information (or other kind of information) used by the target content
transfer the clipboard ... content data including the computer-readable markup language markup into the ... design application.  (in at least [0077] In block 710, the pasting module 304 renders the target content including the identified portion based on the merged HTML content provided in block 704 and the merged style information generated in block 708. The identified portion should preferably have the same or similar visual appearance in the target content as it does in the source content.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Smith by, ...copying an identified portion of source content along with style information associated with the portion. The implementation allows the identified portion to be pasted into target content. By virtue of the extraction and retention of style information, the identified portion that is pasted into the target content visually resembles the identified portion as it appears in the source content. The implementation can identify relevant style information to be preserved based on a contextual analysis of style information applied to the source content. In one illustrative case, some of the style information may be revealed by parts of the content that are not directly demarcated by the identified portion...the copying module 302 identifies and stores relevant HTML information associated with the user's selection of the identified portion...In block 606, the copying module 302 identifies and stores relevant style information associated with the user's selection of the identified portion. The style information may directly emanate from the identified portion, but part of the style information may have a more complex and indirect relation to the identified portion in the manner described above...In block 704, the pasting module 304 merges the extracted HTML information with the HTML information (or other kind of information) used by the target content...In block 710, the pasting module 304 renders the target content including the identified portion based on the merged HTML content provided in block 704 and the merged style information generated in block 708. The identified portion should preferably have the same or similar visual appearance in the target content as it does in the source content..., as taught by Rogers, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Smith with the motivation of, ...allow a user to copy an identified portion of source content into a clipboard store... the user may want the identified portion to look the same in the target content as it does in the source content...The copying operation preserves style information that is applied to the identified portion in the source content, thus enabling the identified portion to look the same in the target content as it does in the source content..., as recited in Rogers. 

As per Claim 3, Smith teaches: (Currently amended) The system of claim 1, wherein the survey programming quality assurance tool includes a survey testing tool for testing the survey program, the survey testing tool comprising at least one of: 
a navigator module for testing a survey logic of the survey program, the navigator module configured to receive survey position data, retrieve survey content data associated with the survey position data, and output the retrieved survey content data; (in at least [0123] the electronic survey system 118 can provide a suggested survey topic description 423 that indicates the positional for creating a benchmarking survey, as illustrated in FIG. 4A. [0124] the electronic survey system 118 provides a create project option 424. Upon the electronic survey system 118 receiving an indication of a selection of the create project option 424, the electronic survey system 118 identifies one or more suggested electronic survey questions to include within a corresponding electronic survey template) 
a derandomize module configured to receive a derandomize indication and survey position data, the survey position data including randomized content, retrieve survey content data associated with the survey position data, and present the randomized survey content of the retrieved survey content data in a derandomized way; (in at least [0106] FIG. 3C, for example, the question type menu 354 includes an add note option 358 and a move question option 360 that enable the survey administrator 102 to add a text note to Q1 or to move the location of Q1 within the electronic survey template 344 (e.g., reordering Q1 in relation to other electronic survey questions within the electronic survey template 344)
a randomly populator module configured to randomly populate the response data in the survey; and  (in at least [0158] generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question)
a response data clearing module configured to receive a data clearing indicator and clear stored survey response data in response to receiving the data clearing indicator. (in at least [0057] the administrator client device 104 may register interactions with data objects representing suggested survey question(s) in ways other than accepting or modifying the content of the question, such as deleting, copying, or reformatting the suggested survey question(s). [0108] FIG. 3C, the electronic survey system 118 can also provide a question block subtractor 352 that, based on a selection from a survey administrator, causes the system 118 to delete the question block 346, including the suggested electronic survey question, Q1.)


As per Claim 6, Smith teaches: (Currently amended) The system of claim 1, wherein the survey programming quality assurance tool includes 
a programming library tool, wherein the programming library tool comprises 
a programming library including a plurality of survey programming functions, and wherein the programming library is accessible without leaving a work space of the survey design application.  (in at least [0104] FIG. 3C, for example, the electronic survey system 118 has provided a question type menu 354 with tools for modifying Q1. The question type menu 354 includes a question type selector 356 that, based on a selection from a survey administrator, provides different survey question type options for Q1, such as multiple choice, rank order, text entry questions, matrix or table questions. [0136] the electronic survey system 118 provides an option to view actual response data for a particular electronic survey and actual response data to other electronic surveys using the same standard electronic survey questions for benchmarking within the same graphical user interface, such as in a split-screen comparison.)

As per Claim 7, Smith teaches: (Currently amended) The system of claim 6, wherein the survey programming functions includes at least one of 
a validation function, a get function, a set function, a check function, a JS/CSS function, a string function, an array function, a quota function, and a custom function. (in at least [0104] FIG. 3C, for example, the electronic survey system 118 has provided a question type menu 354 with tools for modifying Q1. The question type menu 354 includes a question type selector 356 that, based on a selection from a survey administrator, provides different survey question type options for Q1, such as multiple choice, rank order, text entry questions, matrix or table questions.)


As per Claim 8, Smith teaches: (Currently amended) The system of claim 6, 
further comprising a secondary application, wherein the secondary application is a web-based project management application or a customer relationship management application. (in at least [0121] FIGS. 4A-4C, and as mentioned above, some embodiments of the electronic survey system 118 provide guidance to create an electronic survey (or electronic survey question) that can be used for benchmarking) 


As per Claim 9, Smith teaches: The system of claim 1, 
wherein the survey content data includes a questionnaire including a plurality of survey questions.  (in at least [0102] electronic survey system 118 can provide the one or more suggested electronic survey questions for presentation to a survey administrator via graphical user interface 304. In particular, FIG. 3C illustrates an electronic survey template that includes a suggested electronic survey question.)


As per Claim 10, Smith teaches: The system of claim 1, 
wherein the collected survey response data is analyzable to provide statistical inferences about a population represented by the respondents.  (in at least [0028] electronic survey system can provide the benchmarking question for presentation to the survey administrator with an explanation of the benefits of choosing to use a benchmarking question (e.g., comparing results with an industry standard). Accordingly, the electronic survey system guides a survey administrator in quickly creating an electronic survey that includes one or more benchmarking questions that allows the survey administrator to compare response results to an industry benchmark for the exact same question. [0046] identifying a survey topic can include identifying a combination of survey topics (e.g., a customer feedback survey within a particular industry).)


As per Claim 11, Smith teaches: The system of claim 1, wherein the survey program includes 
a survey logic for determining a subset of survey content to provision to the respondent, and wherein the survey logic determines the subset of survey content based on survey response data. (in at least [0139] in FIG. 6, certain embodiments of the electronic survey system 118 identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system 118 identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device 104, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents, geographic location of a survey administrator, or other information.)

As per Claim 12, 14, 17, 18, 19, 20 for a method (see at least Smith [0007]), respectively, substantially recite the subject matter of Claim 1, 3, 6, 9-11 and are rejected based on the same reasoning and rationale.


Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180122256A1 to Smith, (hereinafter referred to as “Smith”) in view of US Patent Publication to US20130298010A1 to Rogers et al. (hereinafter referred to as “Rogers”)  in view of US Patent Publication to US20130166272A1 to Schultz et al. (hereinafter referred to as “Schultz”) 


As per Claim 4, Smith teaches: (Currently amended) The system of claim 1, wherein the survey programming quality assurance tool includes 
a data map comparison tool for identifying differences between data maps, the data map comparison tool configured to: (in at least [0075] a database of categorized survey topics, the electronic survey system 118 categorizes multiple survey topics according to various data tags, such as data tags for a keyword, keyphrase, industry, organization, customer type, project name, market, product, or some other information. In some embodiments, the user input corresponds to data tags,)
compare ... survey content data; (in at least [0078] the electronic survey system 118 scores and ranks survey topics to compare survey topics based on user input or other information)
identify a difference in the survey content data between the ...; and (in at least [0079] a database of categorized survey topics) that is associated with a data tag corresponding to (e.g., matching or similar to) user input entered by a survey administrator [0081] The electronic survey system 118 could assign additional points—to survey topics such as “car buyer feedback,” “automotive parts,” or “best new car model”—based on identifying other data tags that include a survey topic and that match (or are similar to) user inputs of the survey administrator)
generate a comparison output based on the identification. (in at least [0082] To calculate a correlation score for each survey topic, the electronic survey system 118 multiplies the assigned points for each survey topic by the assigned coefficient for each survey topic and ranks each survey topic from highest to lowest. In this example, the electronic survey system 118 ranks the “car buyer feedback” survey topic as first (with a correlation score of 18.0), the “automotive parts” survey topic as second (with a correlation score of 9.0), and the “best new car model” survey topic as third (with a correlation score of 6.0). If the survey administrator 102 had identified a threshold score of 8.0 for suggested survey topics, for example, the electronic survey system 118 would identify “car buyer feedback” and “automotive parts” as suggested survey topics, but would not identify “best new car model” as a suggested survey topic.) 


Although implied, Smith does not expressly disclose the following features, which however are taught by Schultz:
compare a first tab delimited file and a second tab delimited file, the first tab delimited file and the second tab delimited file each including ... content data; (in at least [0025] the application 306 may merge the network log 302 received from the networking stack 304 with the application log 308. FIG. 4 is a block diagram illustrating an exemplary method of merging log files)
identify a difference in the ... content data between the first tab delimited file and the second tab delimited file; and (in at least [0025] The files 402 and 412 may include different formatting, such as when one file is tab-delimited text and the other file is comma-delimited text. Additionally, the files 402 and 412 may include different output format, such as when one file uses a 24-hour clock and another file uses a 12-hour clock. Further, the files 402 and 412 may have events recorded on non-synchronous clocks. That is, the recorded times for the first file 402 may not directly correspond to the second file 412.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Smith in view of Rogers by, ...The files 402 and 412 may include different formatting, such as when one file is tab-delimited text and the other file is comma-delimited text. Additionally, the files 402 and 412 may include different output format, such as when one file uses a 24-hour clock and another file uses a 12-hour clock. Further, the files 402 and 412 may have events recorded on non-synchronous clocks. That is, the recorded times for the first file 402 may not directly correspond to the second file 412…, as taught by Schultz, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Smith in view of Rogers with the motivation of, ...to provide a sterile sandboxed environment to test an application or to allow an application developed for certain hardware to execute on different hardware. Because the application in the emulated environment does not have information about the operating system and computer system outside of the emulated environment, the application executing in the emulated environment may have limited access to data, including performance data and debug data...the operating system may be improved to allow the application access to additional information...allows the application access to useful data to analyze and debug..., as recited in Schultz. 

As per Claim 15 for a method (see at least Smith [0007]), respectively, substantially recite the subject matter of Claim 4 and are rejected based on the same reasoning and rationale.


Claims 5, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180122256A1 to Smith, (hereinafter referred to as “Smith”) in view of US Patent Publication to US20130298010A1 to Rogers et al. (hereinafter referred to as “Rogers”)  in view of US Patent Publication to US20020099735A1 to Schroeder et al. (hereinafter referred to as “Schroeder”) 

As per Claim 5, Smith teaches: (Currently amended) The system of claim 1, wherein the survey programming quality assurance tool includes 
a heat map processing tool for automatically generating heat map point data from input data, the heat map processing tool configured to: (in at least [0033] electronic survey questions include, but are not limited to, multiple choice, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), single textbox, heat map, and any other type of prompt that can invoke a response from a respondent. )
receive ... respondent data; (in at least [0041] The survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard). )
...; 
generate a heat map from ...; and (in at least [0137] in FIG. 5, the survey response report preview 500 includes a response graph 518 for one electronic survey question, Q1.)
generate a heat map report based on the heat map. (in at least [0134] selecting a selectable report tab 506, the electronic survey system 118 provides for display the survey response report preview 500 on the graphical user interface 504.)


receive a data export tab delimited file including ... data; (in at least [0040] The outbound translation process can translate a document into any one of a number of different formats such as: a standard EDI format; a defined application layout file, e.g. SAP IDOC structure, Baan, PeopleSoft, QuickBooks, Great Plains; or a comma or tab delimited format for bulk copy into a database or spreadsheet.)
convert the data export tab delimited file to an XML file; (in at least [0044]  the system translates the source data file into an XML format, the system offers several options on how the data can be presented to the users. The static XML data can be presented through the Receiving Company's system mailbox in an HTML form. The static XML data also can be presented with dynamic data from alternate data repositories in an HTML form. Finally, the raw XML data can be displayed by downloading the XML file and displaying the data in a Web browser or a third party application.  [0091] the data file is converted into an intermediate XML data file (in XML file format) using data definition file 523 as described in FIG. 8. )
generate a heat map from the XML file; and (in at least [0048] Through the use of XML and XSL (Extensible Stylesheet Language), the SmartLogic routine greatly simplifies the process of normalizing the data received by system. In the past, individual data transformation maps had to be created for each different type of data file that needed to be transformed. For example, the structure of an EDI purchase order file from “Company A” would probably be different than a purchase order file from “Company B”. Because of these differences, different data transformation maps needed to be built to reflect the structure of each of these purchase orders. [0076] Rules engine 540 may take advantage of the normalized format of the normalized XML data files to use a process that applies rules to the data in a normalized XML data file where the rules have been particularly adapted to the normalized format. This process allows the rules to be applied against a common XML structure thus simplifying the process of creating, implementing, and applying the rules. In addition, standard rules that are not transaction specific (such as data type checking, bounds checking, value filtering, etc.) can be built once and applied over and over to different document types as all of such types are in XML format. [0077] Bounds checking is used for numeric data to verify that the value is above a certain threshold, below a certain threshold, or between a minimum and maximum value (either inclusively or exclusively). Value mapping is used to map data in a field from one value to another through a database lookup (for instance, there may be a code coming in as “FR” in a certain field that needs to be mapped to the value “FRENCH”). )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Smith in view of Rogers by, ...processing data exchanged between a first trading partner and a second trading partner includes receiving a first data file from the first trading partner, the first data file having a first file format and being an electronic representation of at least one document. The method further includes translating the received first data file into at least one second data file having an XML file format and transforming each of the at least one second data files into a normalized third data file having an XML file format, wherein the third data file is normalized according to a data format associated with the second trading partner.…create a record in a system database 22 for each document (e.g., purchase order or invoice) that is contained within the copy of the data file...The static XML data can be presented through the Receiving Company's system mailbox in an HTML form. The static XML data also can be presented with dynamic data from alternate data repositories in an HTML form...the completed data definition template is automatically converted into one of data definition files 523 in XML file format...After inbound files process 520 has completed successfully, transaction process 526 transforms the intermediate XML file into a normalized XML file using Extensible Stylesheet Language Transformations (XSLT) 527. XSLT files 527 are standard XML transform tools that may be used to quickly and easily transform the data from one XML structure to another structure (HTML, XML, flat files, EDI, custom delimited files, and other suitable formats) using an intuitive language...any of the XML files, data definition files 523, or XSLT 527 may be edited using a simple text editor or XML editor, making maintenance, modification, customization, and extension a quick, easy process that does not require a significant delay before adoption by a customer...Through the use of XML and XSL (Extensible Stylesheet Language), the SmartLogic routine greatly simplifies the process of normalizing the data received by system. In the past, individual data transformation maps had to be created for each different type of data file that needed to be transformed. For example, the structure of an EDI purchase order file from “Company A” would probably be different than a purchase order file from “Company B”. Because of these differences, different data transformation maps needed to be built to reflect the structure of each of these purchase orders..., as taught by Schroeder, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Smith in view of Rogers with the motivation of, ...each company that wanted to electronically exchange data with that large company needed to put their data in that set format…convert data from their internal system to the format required by their business partner...providing a universal format for business-to-business commercial transactions...allow for easy portability of data or integration with other applications...allow data translation products used in electronic commerce to seamlessly integrate with other developed applications to create more robust platforms and integrated purchasing and inventory solutions...easily leveraged to share data, notification channels, and process flows with other products...a need remains for a system that facilitates electronic commerce between companies without the need for mandated data formats such as EDI and expensive and complicated application software to be owned and maintained by companies....allowing companies to use their current business preferences and systems in electronic commerce, rather than requiring companies to change their preferences and systems to meet a fixed standard imposed by a trading partner or standard setting body (e.g., ANSI)...ability to search all data sent to the system. The use of the XML format also allows the data sent to the system to be viewed through a standard Web browser without any need for further data translation. It also allows customers to develop robust customer applications that utilize the XML data while maintaining the integrity of the original source data...to support comprehensive communications between businesses electronically without restricting the form of those activities...allow for automation of tasks that were previously done manually in a time consuming manner. Such automation significantly lowers the operational costs for users of such embodiments and significantly reduces the time needed to get trading partners enabled and trading solutions deployed, which in turn enables thousands of trading partners to be enabled for business-to-business transactions very quickly. Other products and processes lack this ability and require many more manual steps and much higher cost to achieve similar results...allow applications, such as vendor managed inventory systems, to be built directly into translation, rules and messaging processes. Additionally, the need for manual data entry, review, and manipulation by a user means such current translation products are slower and less automated..., as recited in Schroeder. 



As per Claim 16 for a method (see at least Smith [0007]), respectively, substantially recite the subject matter of Claim 5 and are rejected based on the same reasoning and rationale.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623